        Case 5:21-cv-00318-JGB-SHK Document 7 Filed 02/26/21 Page 1 of 4 Page ID #:116

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Central District of California


    ALFONSO GUZMAN and BENITA GUZMAN,                                )
  individually and on behalf of other members of the                 )
                public similarly situated;                           )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                V.                                           Civil Action No. 5:21-cv-00318-JGB-SHK
                                                                     )
      MR. COOPER GROUP, INC., a Delaware                             )
   corporation; NATIONSTAR MORTGAGE LLC; a                           )
  Delaware Limited Liability Company; XOME INC., a                   )
     Delaware Corporation; (See Attachment #1)                       )
                          Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To : (Defendant's name and address) Mr. Cooper Group Inc., a Delaware corporation


                                           (See Attachment #2)




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Eric K. Yaeckel
                                 SULLIVAN & YAECKEL LAW GROUPAPC
                                           2330 Third Avenue
                                           San Diego, CA 92101




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
        - - -- - -- - --                                                                 Signature a/Clerk or Deputy Clerk
        Case 5:21-cv-00318-JGB-SHK Document 7 Filed 02/26/21 Page 2 of 4 Page ID #:117


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:21-cv-00318-JGB-SHK

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                on (date)                           ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                           ; or

           0 I returned the summons unexecuted because                                                                            ; or

           0 Other (specify) :




           My fees are$                            for travel and$                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



Date:
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                                            Server's address


Additional information regarding attempted service, etc:
Case 5:21-cv-00318-JGB-SHK Document 7 Filed 02/26/21 Page 3 of 4 Page ID #:118

 Case 5:21-cv-00318-JGB-SHK Document 1 Filed 02/23/21 Page 1 of 97 Page ID #:1



   1 William B. Sullivan [CSB No. 171637]
     he]en@sullivanla.wgroupapc.com
   2
     Eric K. Yaeckel [CSB No. 274608]
   3 yaeckel@sullivanlawgroupapc.com

   4
     SULLIVAN & YAECKEL LAW GROUP, APC
     2330 Third Avenue
   5 San Diego, California 92101
   6
     (619) 702-6760 * (619) 702-6761 FAX

   7 Derik N. Lewis (SBN 219981)
   8 V ANTIS LAW FIRM, APC
     120 Yantis, Ste 300
   9 Aliso Viejo, California 92656
  10
     Telephone: (949) 216-0935
     Facsimile: (949) 296-0935
  11 DLewis@VantisLaw.com
  12
       Attorneys for Plaintiffs ALFONSO GUZMAN and BENITA GUZMAN
  13

  14                  IN THE UNITED STATES DISTRICT COURT

  15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  16 ALFONSO GUZMAN and BENITA                CASE NO:
  17 GUZMAN, individually and on behalf
     of other members of the public           PLAINTIFFS' COMPLAINT FOR:
  18 similarly situated;
  19                                           1. BREACH OF FIDUCIARY DUTY
                  Plaintiffs,                     - NATIONWIDE CLASS
  20                                           2. BREACH OF FIDUCIARY DUTY
  21        vs.                                   - CALIFORNIA CLASS
                                               3. AIDING AND ABETTING
  22 MR. COOPER GROUP INC., a                     BREACH OF FIDUCIARY DUTY
  23 Delaware corporation; NATIONSTAR             - CALIFORNIA CLASS
     MORTGAGE LLC; a Delaware                  4. NEGLIGENCE- NATIONWIDE
  24 Limited Liability Company; XOME              CLASS
  25 INC., a Delaware Corporation;             5. NEGLIGENCE - CALIFORNIA
     BARBARA LYNN SIMMONS, an                     CLASS
  26 individual; THOMAS HUGH                   6. INTENTIONAL
  27 O'LEARY, an individual; and DOES 1           MISREPRESENTATION -
     through 50, Inclusive,                       CALIFORNIA CLASS
  28                                           7. INTENTIONAL INTERFERENCE
                                               1
                                     CLASS ACTION COMPLAINT
Case 5:21-cv-00318-JGB-SHK Document 7 Filed 02/26/21 Page 4 of 4 Page ID #:119




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                      Case No. 5:21-cv-00318-JGB-SHK

         ALFONSO GUZMAN v. MR. COOPER GROUP INC., et al.


                     ATTAClMENT#2TOSUMMONS

DEFENDANTS TO BE SERVED:


NATIONSTAR MORTGAGE LLC; a Delaware Limited Liability Company
c/o CSC Lawyers Incorporating Service
Agent for Service of Process
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833


XOME INC., a Delaware Corporation
c/o CSC Lawyers Incorporating Service
Agent for Service of Process
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833


BARBARA LYNN SIMMONS, an individual
1373 N SARAJEVO AVE
EAGLE, ID 83616


THOMAS HUGH O'LEARY, an individual
20 HILLRISE
DOVE CANYON, CA 92679
